Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 20, 2018

The Court of Appeals hereby passes the following order:

A17A1823. TERAMORE DEVELOPMENT LLC v. GLYNN COUNTY,
    GEORGIA.

      This Court granted Teramore Development LLC’s application for discretionary
appeal from the superior court’s order denying its petition for writ of mandamus.
Following plenary consideration of the case, including a thorough review of the
complete record on appeal, the Court has determined that the application for
discretionary appeal was improvidently granted.1 Accordingly, the order granting the
application is vacated, and this appeal is dismissed.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/20/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
          See City of Cumming v. Flowers, 300 Ga. 820, 825 (4) (797 SE2d 846)
(2017).